Citation Nr: 1034222	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-10 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a broken tooth.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a right foot 
disability.

6.  Entitlement to service connection for a left foot disability.

7.  Entitlement to service connection for residuals of a 
laceration of the right index finger.




REPRESENTATION

Appellant represented by:	Mark J. Alves, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. WALLIN, Counsel


INTRODUCTION

The Appellant had Reserve service in the Army and Air Force 
National Guard.   He had no periods of active military service.  
He had active duty for training (ACDUTRA) only.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2006 rating decision of the VA 
RO in Boston, Massachusetts, which denied the benefits sought on 
appeal.

The issues have been recharacterized as they appear on the cover 
page of the instant decision.  

The Appellant presented testimony before the Board in May 2010.  
The transcript has been associated with the claims folder.  

The Board notes the Appellant submitted additional evidence at 
his May 2010 Board hearing, to include a letter from his dentist, 
RSA.  While the Appellant did not waive initial RO adjudication 
of the newly submitted evidence and the Board reviewed the letter 
in preparation of the instant decision, there is no prejudice to 
the Appellant in consideration of this evidence, as his claim is 
being denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).

The claims pertaining to residuals of a laceration of the right 
index finger, back, hearing loss, tinnitus, and feet are REMANDED 
to the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required.


FINDING OF FACT

There is no evidence of dental trauma in service.  The Appellant 
has not been previously awarded service connection for purposes 
of receiving VA outpatient dental treatment. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a broken 
tooth have not been met.  38 U.S.C.A. §§ 1712, 5107 (West 2002); 
38 C.F.R. §§ 3.381, 4.150, 17.161 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of VCAA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to the 
Appellant's claim for service connection in correspondence sent 
to the Appellant in February 2006.  This letter notified the 
Appellant of VA's responsibilities in obtaining information to 
assist the Appellant in completing his claim and identified the 
Appellant's duties in obtaining information and evidence to 
substantiate his claim.  As the claim is being denied, notice 
pursuant to the Dingess decision is rendered moot.  

VA has also made reasonable efforts to assist the Appellant in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Appellant's service treatment and personnel records and post-
service private medical records.  The Appellant has not 
identified any other evidence that has not been obtained.

The Appellant indicated in January 2006 that he attempted to 
obtain dental treatment records; however, the dentist informed 
him that records were destroyed after 10 years.  Any further 
attempts to obtain these records would be futile.  38 C.F.R. 
§ 3.159(c)(1).

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist pursuant to 
the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).   

II. General Service Connection Criteria

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The term "Veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service . . . 
."  38 U.S.C. § 101(2) see also 38 C.F.R. 
§ 3.1(d).  The term "active military, naval, or air service" 
includes active duty, any period of active duty for training 
during which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 
3.6(a), (d).  Thus, the definitional statute, 38 U.S.C.A. § 
101(24), makes a clear distinction between those who have served 
on active duty and those who have served on active duty for 
training and inactive duty for training.  The United States Court 
of Appeals for Veterans Claims (Court) has held this statute, in 
effect, means that an individual who has served only on active 
duty for training or inactive duty for training must establish a 
service-connected disability in order to achieve Veteran status 
and to be entitled to compensation. 

In order to establish basic eligibility for Veterans' benefits 
based upon active duty for training, the appellant must first 
establish that he was disabled from a disease or injury incurred 
or aggravated in the line of duty.  To establish basic 
eligibility for Veteran's benefits based upon inactive duty for 
training, the appellant must first establish that he was disabled 
from an injury incurred or aggravated in the line of duty.  See 
Laruan v. West, 11 Vet. App. 80, 84-86 (1998) (en banc) (holding 
that, because VA was created for the benefit of Veterans, a 
person seeking Veterans' benefits must bear the initial burden of 
establishing his or her Veteran status) (rev'd on other grounds, 
D'Amico v. West, 12 Vet. App. 264 (1999)); see also Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  Once a claimant has carried 
his initial burden of establishing "Veteran status," or that 
the person upon whose military service the claim is predicated 
has "Veteran status," he or she is entitled to compensation for 
a disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the active 
military, naval, or air service.  See 38 U.S.C.A. § 1110.  
II. Analysis

The Board has reviewed all the evidence in the Appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Appellant or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).

The Appellant contends that he is entitled to service connection 
for a broken tooth.  Specifically, he asserts that he broke his 
tooth in 1987 (during a period of ACDUTRA) while chewing on a 
piece of hard food, which then led to a complete restoration of 
the tooth by a civilian dentist.  He further maintains that 
recently he suffered an abscess in the same tooth.  The Board has 
reviewed all the evidence set forth previously and finds that 
service connection for a broken tooth is not warranted.  

Under current VA regulations, compensation is only available for 
certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150, such as impairment of the mandible, loss of a 
portion of the ramus, and loss of a portion of the maxilla.  
Compensation is available for loss of teeth only if such is due 
to loss of substance of body of maxilla or mandible.  Otherwise, 
a Veteran may be entitled to service connection for dental 
conditions including treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease, for 
the sole purposes of receiving VA outpatient dental services and 
treatment, if certain criteria are met.  38 U.S.C. § 1712; 
38 C.F.R. §§ 3.381, 17.161.  

Rating activity should consider each defective or missing tooth 
and each disease of the teeth and periodontal tissues separately 
to determine whether the condition was incurred or aggravated in 
line of duty during active service and, when applicable, to 
determine whether the condition is due to combat or other in-
service trauma, or whether the Veteran was interned as a prisoner 
of war.  38 C.F.R. § 3.381(b) 

Applying the above criteria to the facts in this case, the Board 
first finds that the Appellant does not have one of the dental or 
oral conditions listed under  38 C.F.R. § 4.150 and further, that 
the criteria for service-connection solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment have not been met.  38 U.S.C. § 1712; 38 C.F.R. 
§§ 3.381, 17.161.

In the present case, the Appellant has not alleged dental trauma 
as defined by the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), simply that he broke his tooth while 
chewing a hard piece of food.  In Nielson v. Shinseki, 607 F.3d 
802 (Fed. Cir. 2010), the Federal Circuit held that "service 
trauma" was defined as "an injury or wound produced by an 
external physical force during the service member's performance 
of military duties."  

A line of duty determination dated in August 1987 shows the 
Appellant bought some "munchies" at the base exchange and when 
he bit down on the food the filling in his tooth cracked.  He 
reported to the United States Army Clinic and was told to seek 
treatment at the civilian dentist as there was no Army dentist 
assigned.  

Dental records dated in February 1992 reveal the Appellant 
requested further treatment for tooth fracture while eating.  The 
provider indicated that tooth #12 was successfully treated with 
pins and a complete restoration by a civilian dentist.  A type 2 
dental examination in June 1988 did not reveal any dental 
problems with this tooth.  There is no evidence the Appellant had 
maxillary dental loss due to trauma as defined by the Federal 
Circuit in Nielson during service.  

Nevertheless, the Board will determine whether the Appellant has 
met the requirements for entitlement to service connection for a 
dental disorder, for purposes of receiving VA outpatient 
treatment and services.  See 38 U.S.C.A. § 1712; 38 C.F.R. 
§§ 3.381, 17.161.  The classes of eligibility for dental 
treatment are set forth in 38 C.F.R. § 17.161.  See 38 U.S.C. 
§ 1712.  Only three of those classes are potentially applicable 
in this case, which are analyzed below.  

With reference to Class I, those having a service-connected 
compensable dental disability or condition may be authorized 
dental treatment as necessary to maintain oral health and 
masticatory function.  However, as discussed above, the Appellant 
does not have a dental disability subject to compensable service 
connection, as set forth under 38 C.F.R. § 4.150.  As such, the 
Appellant does not satisfy Class I criteria.  38 C.F.R. 
§ 17.161(a).
 
With reference to the Class II criteria, a Veteran who has a 
service-connected, noncompensable dental condition or disability 
shown to have been in existence at time of discharge or release 
from active service, may, under certain specified conditions, 
utilize outpatient dental services and treatment.  Restrictions 
include one-time treatment and timely application after service, 
usually within 90 days.  Additionally, the certificate of 
discharge or release must not certify that the Veteran was 
provided a complete dental examination within 90 days prior to 
discharge or release and all appropriate dental treatment 
indicated by the examination.  In the present case, the Appellant 
has not been previously awarded service connection for purposes 
of receiving VA outpatient dental treatment.  Thus, he does not 
meet the Class II criteria.  38 C.F.R. § 17.161(b); see 
38 U.S.C.A. § 1712(a)(1)(B).  

Finally, under Class II (a) criteria, dental treatment may be 
provided for a service-connected noncompensable dental condition 
which resulted from combat wounds or other service trauma.  
38 C.F.R. § 17.161; see 38 U.S.C.A. § 1712(a)(1)(C). As noted 
above, the Federal Circuit in Nielson has defined trauma as "an 
injury or wound produced by an external physical force during the 
service member's performance of military duties."  Thus, the 
Appellant does not meet the definition of service trauma.  As 
such, the Appellant does not meet the Class II (a) criteria for 
service connection for a noncompensable dental condition which 
resulted from combat wounds or other service trauma.  38 C.F.R. 
§ 17.161(c); see 38 U.S.C.A. § 1712(a)(1)(B).  

In conclusion, the Appellant's claim does not fall under the 
categories of compensable dental conditions set forth in 
38 C.F.R. § 4.150, and the Appellant does not meet the 
requirements under 38 C.F.R. § 17.161 for service connection for 
the limited purpose of receiving VA treatment.  As such the claim 
is denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).



ORDER

Service connection for a broken tooth is denied.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for action 
as described below.

A review of the claims folder reveals that the Appellant's 
complete service treatment and personnel records have not been 
associated with the claims folder.  The Appellant had Reserve 
service in the Army National Guard from 1966 to 1974.  There are 
no records from this period of service contained in the claims 
folder.  The Appellant served in the Air Force National Guard 
from 1984 to 1997.  It is not clear whether the complete 
treatment records have been associated with the claims folder, as 
there sporadic reports of annual examination dated only up until 
1992.  Such service treatment records must be obtained upon 
Remand.  38 C.F.R. § 3.159(c)(2).

In addition, given the limited number of records contained in the 
service personnel folder, the lack of verified dates of service, 
notably periods of ACDUTRA and inactive duty for training 
(INACDUTRA), and the lack of verified military occupational 
specialties (as it pertains to the hearing and tinnitus claims), 
it appears the Appellant's personnel record is also incomplete.  
Such missing service personnel records must be obtained upon 
Remand.  Id. 

A remand is also necessary to obtain missing private medical 
records.  During the Appellant's May 2010 Board hearing, he 
testified that he received physical therapy for his back.  While 
there are some private medical records pertaining to treatment 
for back pain, they do not appear to be physical therapy notes.  
Upon Remand, the RO should contact the Appellant and request the 
names of the specific private providers and dates of treatment.  
Thereafter, such missing private treatment records should be 
requested and associated with the claims folder, if available.  
38 C.F.R. § 3.159(c)(1).

The Board finally remands these matters for a VA examination.  In 
this respect, that VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

The Appellant claims that he currently suffers from residuals of 
a laceration of the right index finger, bilateral hearing loss, 
and tinnitus, as well as back, left ankle, and bilateral feet 
disabilities.  

Here, service treatment records show he was diagnosed with 
plantar fasciitis of the right foot secondary to trauma, left 
Achilles tendonitis, and right sciatic inflammation.  Entries 
also note the Appellant sustained a laceration to his right 
finger and fractured T12.  Finally, there was some indication the 
Veteran had some high frequency hearing loss upon examination in 
1992.

Post-service, the Appellant maintains that has suffered from 
disabilities in his back, left ankle, and bilateral feet since 
service.  He further asserts that has suffered from bilateral 
hearing loss and tinnitus since service where he was exposed to 
artillery and small arms gunfire.  

In support of his claim for hearing loss and tinnitus, the 
Appellant submitted records from a private otolaryngologist and 
has been apparently diagnosed with hearing loss and tinnitus; 
however, it is not clear whether the Veteran has hearing loss for 
VA compensation purposes as defined under 38 C.F.R. § 3.385.  The 
Appellant's noise exposure has also not been confirmed as of this 
date.

He has also submitted private medical records pertaining to 
treatment of his back, to include a computerized tomography (CT) 
showing degenerative disc disease; however, a nexus opinion was 
not provided.  

Given the in-service treatment, the Appellant's statements that 
he has suffered from the claimed disabilities since service, and 
private treatment records showing some continued treatment post-
service, the criteria under McLendon are met.  Thus, the Board 
must remand these matters to the RO, via the AMC, for additional 
development.  The examiner is asked to address the specific 
questions set forth in the numbered paragraphs below. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all due 
process requirements are met under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  

2.  The RO should contact the National 
Personnel Records Center, the Headquarters 
for the Army and Air Force National Guards, 
or any other record depository in order to 
obtain a complete copy of the Appellant's 
Reserve service personnel and medical 
treatment records dated between 1966 and 
1974 (Army) and 1984 and 1997 (Air Force).  
All efforts to obtain these records should 
be clearly documented in the claims file.   

3.  The RO should contact the Appellant and 
request that he identify all healthcare 
providers who have treated him for the 
claimed disabilities since his discharge 
from service.  The RO should request that 
the Appellant complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence relating to 
such treatment.  The RO should attempt to 
obtain copies of all pertinent records 
outstanding.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  

Specifically, the RO should seek to the 
following:  any records of physical therapy 
for the Appellant's back.  All information 
that is not duplicative of evidence already 
received should be associated with the 
claims file.  All requests for records and 
their responses should be clearly 
delineated in the claims folder.  At least 
one follow-up request must be made if a 
response is not received to the initial 
request for records. 

4.  After any additional service treatment 
and personnel records and private medical 
records have been obtained and incorporated 
in the claims file, the Appellant should 
undergo the appropriate VA examinations, to 
include orthopedic and audiological 
examinations, for purposes of determining 
the current nature, onset, extent and 
etiology of the claimed disabilities.  
Prior to the examination, the claims folder 
must be made available to the examiner for 
review.  A notation to the effect that this 
record review took place must be included 
in the report of the examiner(s).  All 
appropriate tests and studies (and 
consultations, if warranted) should be 
accomplished, and all clinical findings 
should be reported in detail.  The examiner 
should set forth all examination findings, 
along with the complete rationale for the 
conclusions reached in the examination 
report.  

The examiner, based on the medical findings 
and a review of the claims folder, to 
specifically include the service treatment 
and personnel records and post-service 
medical records, should offer an opinion as 
to following question: whether any 
currently diagnosed right index finger, 
back, left ankle, bilateral feet, and right 
foot disabilities, as well as hearing loss 
and tinnitus, are at least as likely as not 
related to the Appellant's period of 
Reserve service on any basis.  With regard 
to any pre-existing disabilities, the 
examiner is asked to indicate whether they 
were aggravated beyond the natural 
progression of the disease during service.  

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal remains 
denied, the Appellant and representative, 
if any, should be furnished a supplemental 
statement of the case.  The Appellant 
should be afforded an appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


